Citation Nr: 9928075	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 until February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board Hearing on June 28, 
1999 in Fort Harrison, Montana; a transcript of that hearing 
is associated with the veteran's claims file.


FINDING OF FACT

There is plausible evidence of a currently diagnosed headache 
disability, an in-service headache disability, and a 
continuity of symptomatology after discharge from service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a headache disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).










REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law and VA Regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  It is insufficient that an injury 
occurred in service alone, as there must be a current 
disability resulting from that condition or injury.  If there 
is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1998).

In Savage v. Gober, 10 Vet. App. 488, 497 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the "continuity 
of symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between a 
present disability and service.  The only requirement is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
reported symptomatology, unless such a relationship is one as 
to which a lay person's observation is competent.  

Well grounded claims 

The initial inquiry as to any issue presented on appeal is 
whether the veteran's claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order to establish a well grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In determining 
whether a claim is well grounded, the claimant's evidentiary 
assertions are presumed true unless inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).
 
Analysis

The veteran claims that he is entitled to service connection 
for headaches.  Service medical records show that the veteran 
complained of frontal headaches at various times in 1972 and 
1973, and reflect diagnoses of tension headaches.  Thus, the 
element of incurrence or aggravation of a disease or injury 
in service has been met.  The veteran's post-service records 
show that he continued to complain of headaches.  Records 
provide diagnoses to include muscular contraction headaches, 
mixed tension vascular cephalgia, and possibly migraine 
headaches.  Thus, the element of medical evidence of a 
current disability has also been met.  Also, the November 
1996 examination report indicates that the veteran's muscular 
contraction headaches were probably related to stress, which 
appears to be similar to the diagnosis of tension headaches 
during the veteran's military service.  The Board further 
notes that the veteran complains of continuous headaches 
following discharge from service, thereby evidencing a 
continuity of symptomatology of a disability allegedly 
incurred in service.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Since headaches are symptoms 
that a lay person is competent to testify about, the third 
and final element of the Caluza test, competent nexus 
evidence, has also been met.  Based on all of the foregoing, 
the Board finds that the veteran's claim is well grounded.

ORDER

The veteran's claim of entitlement to service connection for 
a headache disorder is well grounded.  


REMAND

As noted above, the veteran's claim for service connection 
for headache disability is well grounded.  In determining 
that the appellant's claim is well grounded, the credibility 
of evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows a finding of well groundedness, 
the Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

Service medical records show that the veteran complained of 
frontal headaches at various times in 1972 and 1973, and 
reflect diagnoses of tension headaches.  The veteran reported 
that his cousin had a history of migraine headaches.  In 
January 1973, the day before the veteran's discharge 
examination, he complained of a frontal headache and reported 
a long history of tension headaches "only when in Army." 

Post-service medical reports show diagnoses of muscular 
contraction headaches, mixed tension vascular cephalgia, and 
possibly migraine headaches.  A November 1996 report notes 
that the veteran sustained a head injury during a motor 
vehicle accident in 1976 and a subsequent head injury when he 
was beaten in 1992.  The veteran testified at a June 28, 1999 
Travel Board hearing that the bad painful headaches did not 
begin until 1983.  See Transcript, p. 5 and pp. 12-13.  Of 
potential significance is the onset of the veteran's painful 
headaches subsequent to the motor vehicle accident in 1976.  
The veteran further reported that he did not begin to seek 
medical treatment for the headaches until 1993, which is 
subsequent to his 1992 injury.  See Transcript, p. 6.

In September 1996, the RO requested a fee basis examination 
to ascertain the etiology of the veteran's headaches, 
specifically whether current diagnoses are linked to the 
veteran's in-service symptomatology.  Although the examiner 
provided a diagnosis of muscular contraction headaches, 
probably related to stress, and noted that some muscular 
contraction headaches turn into common migraines, the 
examiner did not comment as to whether the veteran's current 
headaches were linked to his in-service and continuing 
symptoms.
Since the veteran's claim is well grounded, the VA has a duty 
to assist him in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Additionally, the veteran identified continued treatment at 
VA medical facilities since 1993, at the June 1999 Travel 
Board hearing.  The Board recognizes that VA has a duty to 
obtain all available medical records from government sources 
in the adjudication of a claim.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Moreover, to the extent that any 
private records exist, they should be obtained to properly 
adjudicate the veteran's claim.
 
Accordingly, the Board is remanding this case for the 
following action: 

1.  The RO should request that the 
veteran identify the names and addresses 
of all medical care providers who treated 
him for headaches since February 1973, as 
well as any treatment received subsequent 
to injuries that he sustained in 1976 and 
1992.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran which have not 
been previously secured, including all VA 
records.  Any such medical treatment 
records should be associated with the 
veteran's claims folder.

2.  The RO should return the claims file, 
any additionally received evidence, and a 
copy of this remand to the physician who 
examined the veteran in November 1996.  
If that physician is not available, 
another competent physician may be 
utilized.  The physician should be asked 
to clarify the diagnosis as to whether 
any existing headache disability is 
tension or migraine in nature.  The 
physician should determine, to the extent 
possible, the etiology of any identified 
headache disability and provide an 
opinion as to whether it is as likely as 
not that a currently diagnosed headache 
disability had its onset in service, or 
is otherwise related to symptoms the 
veteran complained of in service.  A copy 
of the report of the examination should 
be associated with the veteran's claims 
folder.

3.  After the development requested above 
has been 
completed to the fullest extent possible, 
the RO should again review the record and 
conduct any additional development which 
is deemed to be necessary, at their 
discretion.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a headache disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals







